DETAILED ACTION 
This Office action has been issued in response to amendment filed June 17, 2022. 
Claims 1, 6, 9, 14 and 15 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments presented on 06/17/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Douglass (US 2016/0147944 A1) in view of LaLonde et al. (US 2013/0147622 A1), hereinafter LaLonde.  
	As for claim 1, Douglass teaches a computer-implemented method for providing access to data during an outage, comprising: analyzing a plurality of data records to identify entities whose data records indicate that a service is within an upcoming time period, wherein the plurality of records are…..according to a predetermined schedule to update the entities that are identified based on the upcoming time period (see [0052], encrypted electronic appointment schedule of the user, generates an offline encryption key with the authentication data to decrypt the encrypted patient medical data records, receive updates intermittently, periodically, according to a schedule, or a combination thereof, [0014], receiving, summarizing, making decision for health care data, generating test result data, [0058], update patient medical based on appointment schedule (e.g. predetermined) within an hour of the current data and time);
generating a data resource for each identified entity and storing data resources for the identified entities within a repository that is remote from the database system, wherein each data resource includes data obtained from a data record of a corresponding identified entity that is relevant to the service (see [0014], identify patient-specific education resources based on data elements. Generating public health submission data allows users to create electronic immunization and syndromic surveillance data files that can be submitted to public health agencies, download and transmit their health information, provide patients with clinical summaries after office visits, [0075]);
accessing the data resource of an identified entity with a corresponding recovery key during the outage of the database system and transforming the data resource into one or more…forms; and transmitting the one or more….forms to one or more providers of the service (see [0017], generating an offline encryption key with the authentication data to decrypt the encrypted patient medical data records, allowing the user to access the decrypted patient medical data records, in addition, an audit record of patient medical data records that are accessed while the network connection is offline, access to any decrypted patient medical data records while the network connection is offline, and the creation of and access to any new patient medical data records while the network connection is offline).
Douglass teaches the claimed invention including the limitations of plurality of records are analyzed according to a predetermined schedule, transforming the data sources into one or more forms ([0058], [0014], [0070]). Douglass does not explicitly teach the limitations of the plurality of records are re-analyzed; the data resource into one or more printable forms or the one or more printable forms. In the same filed of endeavor, LaLonde et al. teaches the claim recited limitations of the plurality of records are re-analyzed; the data resource into one or more printable forms or the one or more printable forms  (see [0101], data transfer are always available in response to events, based on that data analysis results generated on data, time of the day   [0249], data printed on the device itself).
Douglass and LaLonde both references teach features that are directed to analogous art and they are from the same field of endeavor, such as infrastructure of medical or health related data to be record, updating test results data, encrypt and viewing offline or transmit via online.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaLonde’s teaching to Douglass’s system for  transporting medical information over a wireless network, support disparate data transfer mechanism. Hence, healthcare data can collect, retrieve, measured, record and print for other users. The transforming information help remote communication facilities, a single device interrogation, capability to recognize trends in the data spanning multiple episodes over time or relative to a disease specific peer group (see LaLonde, [0006]).      
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaLonde’s teaching to Douglass’s system for  transporting medical information over a wireless network, support disparate data transfer mechanism. Hence, healthcare data can collect, retrieve, measured, record and print for other users. The transforming information help remote communication facilities, a single device interrogation, capability to recognize trends in the data spanning multiple episodes over time or relative to a disease specific peer group (see LaLonde, [0006]).      
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a computer program product comprising a computer readable storage media claim for implementing the steps as recited in claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LaLonde’s teaching to Douglass’s system for  transporting medical information over a wireless network, support disparate data transfer mechanism. Hence, healthcare data can collect, retrieve, measured, record and print for other users. The transforming information help remote communication facilities, a single device interrogation, capability to recognize trends in the data spanning multiple episodes over time or relative to a disease specific peer group (see LaLonde, [0006]).      
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
wherein the one or more printable forms are automatically transmitted to a printing queue designated by each provider in response to the data records becoming inaccessible (see Douglass, [0051]; Also see LaLonde, [0211]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
wherein each data resource indicates a mapping of data included in the data resource to fields of the one or more printable forms, and wherein each data resource is transformed according to the mapping (see Douglass, [0057]; Also see LaLonde, [0211]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
 wherein the entities are further identified based on a criticality of the service being provided to each entity (see Douglass, [0034]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
wherein the one or more printable forms are selected based on the service being provided to the identified entity (see Douglass, [0057]; Also see LaLonde, [0211]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
 further comprising: receiving additional data for the identified entity from a provider after the service has been provided; wherein the additional data relates to the service that has been provided; and updating the data record of the identified entity using the additional data (see Douglass, [0046]; Also see LaLonde, [0211]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
wherein the service comprises a medical service, and wherein each entity comprises a patient (see Douglass, [0012]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Douglass and LaLonde teaches:
wherein the data included in each data resource is encrypted and wherein the corresponding recovery key is a temporary key (see Douglass, [0018], [0052]). 
Claims 10-14 and 16-20 corresponds in scope to claims 2-8 and is similarly rejected.
Prior Arts
7. 	US 2013/0060579A1 teaches transferring medical data on a specific time period, updated based on specific period of times. Computing system included printer which can print automatically ([0094], [0127], [0162]). 
	US 2006/0053077 A1 teaches encrypting or decrypting data record, print them, transmit data security from a web broadcast center. User makes selection the content to purchase, provides personal and financial information (abstract, [0258]).
	US 2002/0002468 A1 teaches updates in the trailer section then decrypting the reference table containing one or more data table location indicators for data items with the first decrypting key. Decrypting one or data items with the first decrypting key. Populating the data table with data items at locations specified in the reference table ([0022]). 
	EP 3080742A1 teaches secure data exchange system provides an organizational entity managed keys to enable control of its own data encryption keys. The data management facility is secure and scalable to changing needs of each organizational entity through modular data management facility functional components ([0015]-[0016]).
	Walter et al. “Technologies for Extracting Full Value from the Electronic Patient Record”; Hawaii International Conference on System Sciences; 1999.
	US 20150310188, US 20170142076, US 20150163206, US 20090287837, US 20130159021, US 8380630, US 7587368, US 20140222684, US 8600895, US 7805377, US 7213005, US 20060053077, US 6834110, US 7228437, these references also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96)
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154          
8/30/22